FILED
                             NOT FOR PUBLICATION                            NOV 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MATTHEW RITTER,                                  No. 10-16029

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00111-PMP-
                                                 PAL
  v.

MATT ALEXANDER; et al.,                          MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Former Nevada state prisoner Matthew Ritter appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging claims related to

his pre-trial detention. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment as to Ritter’s

deliberate indifference claims because he failed to raise a genuine dispute of

material fact as to whether defendants consciously disregarded his serious medical

needs, intentionally delayed his access to treatment, or knowingly failed to protect

him from a serious risk of harm to his health or safety. See id. at 1057-58 (listing

standard for deliberate indifference to serious medical needs; negligence and a

mere difference in medical opinion are insufficient); see also Farmer v. Brennan,

511 U.S. 825, 837 (1994) (standard for deliberate indifference to serious risk of

harm to health or safety); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006)

(isolated neglect does not constitute deliberate indifference).

      The district court properly granted summary judgment as to Ritter’s

retaliation claim because he failed to raise a triable dispute as to whether his brief

placements in isolation for medical observation and other security reasons were

based on his exercise of a constitutionally protected right. See Brodheim v. Cry,

584 F.3d 1262, 1269 (9th Cir. 2009) (listing elements of retaliation claim); Pierce

v. County of Orange, 526 F.3d 1190, 1206 (9th Cir. 2008) (restriction on detainee

must be evaluated in light of officials’ objective to safeguard institution).

      The district court properly granted summary judgment as to Ritter’s denial

of visitation claim because he had no protected right to visits from friends or


                                           2                                      10-16029
family, and failed to raise a triable dispute as to whether the denial of visits with

his counsel prejudiced his trial preparation or ability to access the court. See Ky.

Dep’t of Corr. v. Thompson, 490 U.S. 454, 460-61 (1989) (Due Process Clause

does not guarantee unfettered visitation); see also Lewis v. Casey, 518 U.S. 343,

348-49 (1996) (access to courts, encompassing contact with attorney, requires a

showing of actual injury, such as prejudice to planned or existing litigation).

      The district court did not abuse its discretion in denying Ritter’s requests for

oral arguments on fully briefed motions, for an extension to conduct unspecified

discovery, and to continue summary judgment. See D. Nev. R. 78-2 (motions may

be decided with or without hearing); California v. Campbell, 138 F.3d 772, 779

(9th Cir. 1998) (party moving to continue summary judgment must explain what

further discovery is sought and how it would preclude summary judgment).

      Ritter’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            3                                     10-16029